Simmons, C. J.
1. .Where a husband and wife, reciting that they have voluntarily separated but'fail to “ agree upon any sum in satisfaction of the claims-of the wife upon the husband for alimony as allowed by law and all other demands of a pecuniary nature that might or could arise under the law,” submit to arbitration “ the matters in dispute between them touching alimony and all pecuniary obligations under the law, of all kinds whatever,” empowering the arbitrators to award to the wife a sum certain to belong absolutely to her, which shall be “final and forever conclusive upon the parties in regard to alimony and all pecuniary obligations due from the husband to the wife,” and an award is made in accordance with such submission and entered as the judgment of a court of competent jurisdiction, the sum so awarded being paid to the wife and accepted and used by her, she living thereafter separate and apart from the husband, such award has the force and effect of a decree granting permanent alimony. Civil Code, § 2464 et seq.
2. Under the Civil Code, § 2472, the allowance of permanent alimony to a wife bars her of her rights of dower and year’s support from her husband’s estate.

judgment affirmed.


All the Justices concurring, except Lewis, J., absent.